DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that “the amount of neta topping for each of the sushi pieces classified into the first group is 1.4 to 1.6 times larger than the amount of the neta topping for each of the sushi pieces classified into the second group”. Applicant argues support for the limitation on pg. 4 of the arguments, however the specification does not disclose that “the amount of neta topping for each of the sushi pieces classified into the first group is 1.4 to 1.6 times larger than the amount of the neta topping for each of the sushi pieces classified into the second group”. Additionally, Applicant argues support by arguing that if the amount of neta topping classified into the first group is increased by about 1.4 to 1.6 times larger than the amount of the neta topping classified into the second group the water content of the neta topping classified in the first group will almost be the same as the water content of the neta topping classified in the second group and that by making the water the same it is possible to contribute to reduce the risk of uneven heating, however this concept is not supported in the specification it is noted that the PGPUB specification at paragraph [0261] describes arranging sushi pieces with a different proportion of water to heat the sushi pieces to a uniformly finished temperature. Therefore, the amendment is seen to raise an issue of new matter and as such must be deleted.
Claims 7 and 8 are rejected based on their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Urashima JP H10290673 (Espacenet Translation).
Regarding claim 1, Urashima discloses a frozen sushi set, comprising: a container (container 12); and a plurality of sushi pieces arranged in the container, wherein each of the sushi pieces includes: a shari rice base and a neta topping (the sushi rice thus prepared is molded by a molding machine or the like and various sushi types such as tuna, eggs and scallops are placed on the upper surface of the sushi rice to make nigari sushi, which is frozen to obtain frozen sushi 10) ([0010]). Urashima discloses that the sushi pieces are classified into: a first group in which the neta topping contains a lower water content (sushi pieces in 16A) and a second group in which the neta topping contains a higher water content (sushi pieces in 16B) ([0011]).
Claim 1 differs from Urashima in the recitation that using a water content per unit volume ranging from 55% to 65% as a reference value that the sushi pieces are classified into the first group in which the neta topping contains a water content below the reference value and a second group in which the neta topping contains a water content equal to the reference value or above.
However, once it was known to classify sushi pieces according to their water content where the water content is high in one group and low in a second group, the particular water content used as a reference value is seen to be an obvious matter of choice based on the specific combination of toppings for the sushi included in the sushi set.
Further regarding claim 1, claim 1 differs from Urashima in the recitation that the neta topping for each of the sushi pieces classified into the first group (low moisture content) is 1.4 to 1.6 times larger than the amount of the neta topping for each of the sushi pieces classified into the second group (high moisture content). However one of ordinary skill in the art would have been motivated to adjust the amounts of the neta toppings of the sushi pieces classified into the first group and to adjust the amounts of neta toppings of the sushi classified into the second group based on desired taste preference.
Further, Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 
Regarding claim 7, claim 7 differs from Urashima in the recitation that the neta topping for each of the sushi pieces classified into the first group is taller than the neta topping for each of the sushi pieces classified into the second group. However absent compelling evidence of criticality, the modification of the neta toppings of the sushi pieces to be taller in the first group than the second group is seen to be a change in size/shape of the neta toppings of the first group of Urashima (MPEP 2144.04.IV.A.B).
Regarding claim 8, claim 8 is directed to an intended use of the frozen sushi set and since the intended use does not result in a structural difference between the claimed invention and prior art, the intended use is not seen to further limit the claim (MPEP 2111.02.II).
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that the feature amended into independent claim 1 has been demonstrated with criticality in paragraphs [0173]-[0176] and [0185] of the originally filed specification. Applicant argues that the feature including the numerical value of 1.4 to 1.6 larger of amended independent claim 1 can be deduced from the specification and drawings.
This argument has not been found persuasive, as noted in the 112(a) rejection above the specification does not disclose that “the amount of neta topping for each of the sushi pieces classified into the first group is 1.4 to 1.6 times larger than the amount of the neta topping for each of the sushi pieces classified into the second group”.  MPEP 716.02 details the requirements of establishing criticality, paragraphs [0173]-[0176] and [0185] do not meet the requirements to establish criticality for “the amount of neta topping for each of the sushi pieces classified into the first group is 1.4 to 1.6 times larger than the amount of the neta topping for each of the sushi pieces classified into the second group”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792